DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This action is in response to the application filed 08/18/2021. Claims 1-20 are pending and are examined.

Information Disclosure Statement
The information disclosure statement dated 12/15/2021 has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,4-5,7-10,12-13,15-17 and 19- 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bouw (PGPub 2013/0110675).

As regards claims 1, 9 and 16, Bouw discloses a method comprising:
receiving, over a network by a device, a request from a user, the request comprising information related to a set of assets operational by the user in relation to at least one jobsite; [0055] FIG. 4 is a flowchart illustrating one embodiment of a process or method for using a composite application and data subscriptions by an end-user. In step 401, composite subscriptions are listed on a website. The composite subscriptions comprise one or more selected applications and one or more selected data sets. In step 402, a request is received from a user to subscribe to a composite subscription. In step 403, the user is provided with a token for the composite subscription. The token provides authentication and authorization to each of the selected applications and data sets within the composite subscription.
analyzing, by the device, the request, and identifying a set of software solutions for the user, the software solutions comprising executable software applications provided by the device; [0030] Marketplace 101 may also offer composite application and data package 112 that includes a previously associated group of applications 103 and data sets 102. A developer 113 may identify an application 103 and one or more data sets 102 that can be used together. Composite developer 113 creates a composite application and data package 112 that combines the selected application and data sets. The application and data set in the composite package 104 may be closely related, such as a mapping application and a data set of street addresses.
determining, by the device, based on the identified set of software solutions, a type of subscription for the user, the type of subscription comprising information controlling a manner that the user can access and execute each software solution; [0025] Data sets 102 may either be a data compilation stored in a database or a web service that returns a response based on input. Data compilations may include, for example, telephone and address verification and validation data, sports scores and statistics, current and historical financial, business and employment data, newspaper and magazine article databases, and geographic, mapping and atlas information. Web service datasets include, for example, language translation services or location-based weather forecast. A data set publisher 106 collects, correlates, and organizes information on a selected topics, industries, locations and/or events. The data publisher 106 then makes the processed information available as a data set 102 on marketplace 101. A subscriber 109 may have an interest in or need for the information available in publisher 106's data set 102. Marketplace 101 allows a subscriber 109 to review many data sets 102 from a number of different data publishers 106 without having to identify and seek out each publisher 106 separately. Once subscriber 109 selects a data set 102, subscription and billing module 105 allows the subscriber to enter into a contract for access to the data set. Subscription and billing module 105 also handles billing to the subscriber and payment to data set publisher 106.
assigning, by the device, a subscription to an account of the user based on the type of subscription;[0023] [0023] FIG. 1 is a block diagram illustrating a marketplace 101 that offers data sets and applications to users according to one embodiment. Marketplace 101 comprises a plurality of data sets 102 and applications 103 that are available for use by subscribers. Marketplace 101 may be a website hosted on a web server that is accessed by subscribers via a public or private network 104, such as an intranet or Internet. The subscribers may browse the available data sets 102 and applications 103 on marketplace 101. When a subscriber identifies useful or required content in marketplace 101, subscription and billing module 105 allows the subscriber to purchase a subscription to the selected content.
monitoring, over the network by the device, execution of each software solution, and identifying usage data related to operations performed via at least a portion of the set of software solutions in accordance with the subscription;[0030] [0053] FIG. 3 is a flowchart illustrating one embodiment of a process or method for offering composite application and data subscriptions to end-users. In step 301, a plurality of applications are listed on a website. The applications are available to users by subscription. Each application identifies application billing requirements. In step 302, a plurality of data sets are listed on the website. The data sets are available to users by subscription. Each of the data sets identify data set billing requirements. In step 303, one or more selected applications and one or more selected data sets are combined into a composite subscription. In step 304, the application billing requirements and data set billing requirements for the selected applications and selected data sets are combined into a billing model for the composite subscription.
analyzing, by the device, the identified usage data; [0054] In step 305, a group of end-user license terms are identified for each of the selected applications and selected data sets. In step 306, the end-user license terms for each of the selected applications and selected data sets are combined into a composite end-user license agreement (EULA) for the composite subscription. In step 307, the composite EULA is sent to one or more publishers of the selected applications and the selected data sets for review and approval. In step 308, an approval of the composite EULA is received from the one or more publishers. The composite subscription may be listed on the website once the composite EULA is approved.  and
controlling, by the device over the network, the operations performed by the user based on the analysis of the identified usage data. [0048] Once subscribed to packaged subscription 202, subscriber 203 adopts composite EULA 210, which includes the EULA provisions required by application developer 207, data set A publisher 208, and data set B publisher 209. Composite EULA 210 controls the use and events allowed by packaged subscription 202 when used by subscriber 203.
As regards claims 2,10 and 17, Bouw discloses the method of claim 1, determining, based on the analysis of the identified usage data, that modifications to the subscription are required; and
modifying the assigned subscription based on the identified usage data and the modification determination, wherein the control of the operations is based on the modified subscription.[0046]
As regards claims 4,12 and 19, Bouw discloses the method of claim 1, presenting a page comprising information related to the type of subscription to the user;[0053-0054]
receiving input from the user related to the presented information;[0029] and determining the subscription based on the received input, wherein the assigned subscription is the determined subscription.[0025,0029]
As regards claims 5,13 and 20, Bouw discloses The method of claim 1, identifying that the request indicated an automatic indication of a subscription assignment; and
automatically performing the assigning without user input.[0012,0046]
As regards claims 7 and 15, Bouw discloses the method of claim 1, wherein the monitoring and analysis of the usage of the software solutions comprises collecting and storing information related to the usage in an associated database.[0025-0026]
As regards claim 8, Bouw discloses the method of claim 1, wherein the user is a third party entity.[0045,0052]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3,11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bouw (PGPub 2013/0110675) and further in view of Fredrich et al (PGPub 2018/0365753).

As regards claims 3,11 and 18, Bouw discloses the method of claim 2, Bouw does not expressly disclose wherein the determination that the modifications to the subscription are required comprises determining that the operations performed via at least a portion of the set of software solutions in accordance with the subscription are not satisfying a performance level threshold of at least one of the set of assets.
Fredrich discloses wherein the determination that the modifications to the subscription are required comprises determining that the operations performed via at least a portion of the set of software solutions in accordance with the subscription are not satisfying a performance level threshold of at least one of the set of assets. [0161] FIG. 18A is another exemplary algorithmic flow diagram to dynamically process electronic messaging data to automatically generate location predictive retrieval using a networked, multi-stack computing environment. Here, evaluated data from input data 1302/1502 (FIGS. 13, 15) is compared to a threshold to determine whether alternative retrieval options to a default or first option are available for generation (1802). For example, if location data extracted from input data indicates a device associated with an account is outside a threshold distance from any nearby stores that have in inventory a given item, then a default or first option for fulfillment (e.g., shipment) is executed. If a threshold is not exceeded (1804), then user-specified rules are invoked to perform a first option for fulfillment (1806). In other examples, a different type or structure of threshold may be used and is not limited to a comparison in which a determination is made as to whether the threshold is exceeded, but instead whether a comparison results in a determination that input data is below the threshold. Likewise, a comparison of input data to a threshold may be performed using data other than location data. For example, a comparison of input data to determine temporal proximity to an impending shipment date may be performed to determine when, within a given threshold from a shipment data (e.g., 72 hours from shipment of a next order of a subscribed item) to generate an alternative retrieval option for, in some examples, picking up or retrieving an item in-store.
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to use in the determination that the modifications to the subscription are required comprises determining that the operations performed via at least a portion of the set of software solutions in accordance with the subscription are not satisfying a performance level threshold of at least one of the set of assets in the device of Bouw. The rationale to support a conclusion that the claim would have been obvious for [0161] FIG. 18A  another exemplary algorithmic flow diagram to dynamically process electronic messaging data to automatically generate location predictive retrieval using a networked, multi-stack computing environment. Here, evaluated data from input data 1302/1502 (FIGS. 13, 15) is compared to a threshold to determine whether alternative retrieval options to a default or first option are available for generation (1802). For example, if location data extracted from input data indicates a device associated with an account is outside a threshold distance from any nearby stores that have in inventory a given item, then a default or first option for fulfillment (e.g., shipment) is executed. If a threshold is not exceeded (1804), then user-specified rules are invoked to perform a first option for fulfillment (1806). In other examples, a different type or structure of threshold may be used and is not limited to a comparison in which a determination is made as to whether the threshold is exceeded, but instead whether a comparison results in a determination that input data is below the threshold. Likewise, a comparison of input data to a threshold may be performed using data other than location data. For example, a comparison of input data to determine temporal proximity to an impending shipment date may be performed to determine when, within a given threshold from a shipment data (e.g., 72 hours from shipment of a next order of a subscribed item) to generate an alternative retrieval option for, in some examples, picking up or retrieving an item in-store. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 6 and14 are rejected under 35 U.S.C. 103 as being unpatentable over Bouw (PGPub 2013/0110675) and further in view of Katzin et al (PGPub 2012/0059742).

As regards claims 6 and 14, Bouw discloses the method of claim 1, Bouw does not expressly disclose wherein the subscription assigned to an account of the user comprises information selected from a group consisting of: a term, credits, credit portfolio, user data, usage data, usage data determinations, and type of subscription, software application information.
Katzin discloses wherein the subscription assigned to an account of the user comprises information selected from a group consisting of: a term, credits, credit portfolio, user data, usage data, usage data determinations, and type of subscription, software application information.[0066-0067]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to use Katzin in the device of Bouw. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
Conclusion
Additional prior art not used in this rejection includes Ansari et al (US 11057237). Ansari recites A service management system communicates via wide area network with gateway devices located at respective user premises. The service management system remotely manages delivery of application services, which can be voice controlled, by a gateway, e.g. by selectively activating/deactivating service logic modules in the gateway. The service management system also may selectively provide secure communications and exchange of information among gateway devices and among associated endpoint devices. An exemplary service management system includes a router connected to the network and one or more computer platforms, for implementing management functions. Examples of the functions include a connection manager for controlling system communications with the gateway devices, an authentication manager for authenticating each gateway device and controlling the connection manager and a subscription manager for managing applications services and/or features offered by the gateway devices. A service manager, controlled by the subscription manager, distributes service specific configuration data to authenticated gateway devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698